42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Thomas CREHAN;  Suzanne Tetreault Crehan, PlaintiffsAppellants,v.MELLON MORTGAGE COMPANY, Defendant Appellee.
No. 93-2512.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1994.Decided Dec. 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-93-1017-A)
Michael Thomas Crehan, Suzanne Tetreault Crehan, Appellants Pro Se.
John Martin Wood, Washington, D.C.;   Jill Maria Lashay, REED, SMITH, SHAW & MCCLAY, McLean, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders dismissing their action and denying their request to amend judgment and for leave to replead.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crehan v. Mellon Mortgage Co., No. CA-93-1017-A (E.D. Va.  Oct. 19 & Nov. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED